Exhibit 10.1

 

EXECUTION VERSION

 



AMENDMENT NO. 4 TO CREDIT AND GUARANTY AGREEMENT

 

AMENDMENT NO. 4 TO CREDIT AND GUARANTY AGREEMENT, dated as of February 2, 2017
(this “Amendment”), to the Existing Credit Agreement (as defined below), by and
among RADNET MANAGEMENT, INC., a California corporation (the “Borrower”),
RADNET, INC., a Delaware corporation (“Holdings”), CERTAIN SUBSIDIARIES AND
AFFILIATES OF THE BORROWER, as Guarantors, the Lenders party thereto from time
to time, BARCLAYS BANK PLC (“Barclays Bank”), as administrative agent and
collateral agent under the Existing Credit Agreement (as defined below) (in such
capacity, the “Administrative Agent”) and the lenders party thereto (the
“Lenders”).

 

RECITALS:

 

A.                 Reference is made to the Amended and Restated First Lien
Credit and Guaranty Agreement, dated as of July 1, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time prior
to the date hereof, the “Existing Credit Agreement” and, as amended by this
Amendment or as further amended, restated, amended and restated, supplemented or
otherwise modified from time to time after the date hereof, the “Credit
Agreement”), among Holdings, the Borrower, the Guarantors party thereto, the
Lenders from time to time party thereto and the Administrative Agent. Except as
otherwise provided herein, all capitalized terms used but not defined herein
shall have the meanings given them in the Credit Agreement.

 

B.                  The Borrower has requested that the Lenders reduce the
interest rates applicable to Revolving Loans and Revolving Commitments on the
terms and conditions set forth herein.

 

C.                  The Borrower has requested that the Lenders reduce the
interest rates applicable to the Restatement Effective Date Term Loans on the
terms and conditions set forth herein, which reduction in interest rates with
respect to the Restatement Effective Date Term Loans shall be effected by the
exchange of the Restatement Effective Date Term Loans for Term B-1 Loans (as
defined below) otherwise having the same terms (except as otherwise provided in
this Amendment) as the Restatement Effective Date Term Loans.

 

D.                 The Borrower has requested term loans in an aggregate
principal amount of $478,937,500 (the “Term B-1 Loans”; the commitments relating
thereto, the “Term B-1 Commitments”; and the Lenders with Term B-1 Commitments
and any permitted assignees thereof, the “Term B-1 Lenders”), which will be
available on the Amendment Effective Date (as defined below) to refinance all
existing Restatement Effective Date Term Loans outstanding under the Existing
Credit Agreement immediately prior to effectiveness of this Amendment (the
“Existing Term Loans”).

 

E.                  Each Lender holding Existing Term Loans under the Existing
Credit Agreement immediately prior to effectiveness of this Amendment (each, an
“Existing Lender”) that executes and delivers a notice of participation in the
Term B-1 Loans in the form attached as Exhibit A hereto (a “Participation
Notice”) and electing the cashless settlement option therein (each such Lender
in such capacity, a “Converting Lender” and, together with each other Person
providing a commitment in respect of the Term B-1 Loans, the “Participating
Lenders”) shall be deemed to have exchanged on the Amendment Effective Date the
aggregate outstanding amount of its Existing Term Loans under the Existing
Credit Agreement for an equal aggregate principal amount of Term B-1 Loans under
the Credit Agreement.

 

F.                  Pursuant to Section 2.23 of the Existing Credit Agreement,
Barclays Bank, in its capacity as lead arranger (in such capacity the “Lead
Arranger”), and the Persons (including, without limitation, the Lead Arranger)
that have agreed to act as fronting banks for the syndication of the Term B-1
Loans (such Persons in such capacity, the “Fronting Banks”) will purchase, and
the Existing Lenders will sell to the Fronting Banks, immediately prior to
effectiveness of this Amendment, Existing Term Loans of Existing Lenders that do
not execute and deliver a Participation Notice (the “Non-Participating Lenders”)
(the Existing Term Loans described in the foregoing paragraph being, the
“Reallocated Loans”).

 

 

 

 

 



 1 

 

 

G.                 To the extent there exist any Reallocated Loans, the Fronting
Banks shall be deemed to exchange on the Amendment Effective Date such
Reallocated Loans on a cashless settlement basis for an equal aggregate
principal amount of Term B-1 Loans under the Credit Agreement, and such
Reallocated Loans shall promptly thereafter be purchased by Participating
Lenders (other than Converting Lenders) (the “New Lenders”) and Converting
Lenders purchasing additional Term B-1 Loans in accordance with such
Participating Lenders’ respective Term B-1 Commitments (as allocated by the Lead
Arranger).

 

H.                 Contemporaneously with the effectiveness of the Term B-1
Commitments, the Borrower wishes to make certain amendments to the Existing
Credit Agreement to provide for the incurrence of the Term B-1 Loans and the
other modifications to the Existing Credit Agreement set forth herein.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

Section 1.          Amendment of Existing Credit Agreement. Effective as of the
Amendment Effective Date, the Existing Credit Agreement is hereby amended as
follows:

 

(a)                Section 1.01 of the Credit Agreement shall be amended by
adding the following new definitions thereto in proper alphabetical order:

 

“Amendment No. 4” means that certain Amendment No. 4 to Credit and Guaranty
Agreement, dated as of the Amendment No. 4 Effective Date, among the Borrower,
the Loan Parties party thereto, the Lenders party thereto, and the
Administrative Agent.

 

“Amendment No. 4 Effective Date” means the date on which all of the conditions
contained in Section 4 of Amendment No. 4 have been satisfied or waived in
accordance with the terms thereof.

 

“Term B-1 Loans” shall have the meaning specified in Amendment No. 4.

 

(b)                The definition of “Applicable Margin” is amended by (i)
replacing all of the references to “3.75%” with 3.25%, and (ii) replacing all of
the references to “2.75%” with 2.25%.

 

(c)                The definition of “Repricing Transaction” is amended by
replacing all references to “Restatement Effective Date Term Loans” with “Term
B-1 Loans.”

 

(d)                The definition of “Restatement Effective Date Term Loan” is
amended and restated in its entirety to read as follows:

 

“Restatement Effective Date Term Loan” means any term loan made by a Lender to
the Borrower on the Restatement Effective Date pursuant to Section 2.01(a);
provided that from and after the Amendment No. 4 Effective Date, “Restatement
Effective Date Term Loans” shall include the Term B-1 Loans made in favor of the
Borrower (through exchange or otherwise) pursuant to Amendment No. 4.

 

(e)                Section 2.13(d) of the Existing Credit Agreement is amended
by (i) replacing all references to “Restatement Effective Date Term Loans” with
“Term B-1 Loans” and (ii) replacing the reference to the “Restatement Effective
Date” with the “Amendment No. 4 Effective Date.”

 

Section 2.          Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of the Loan Parties represents and
warrants to the Administrative Agent that, as of the date hereof:

 

(a)                each Loan Party has the requisite power and authority to
execute and deliver this Amendment and to perform its obligations under this
Amendment and each Loan Document, as amended hereby. The execution and delivery
of this Amendment and the performance by each Loan Party of this Amendment and
each Loan Document (as amended hereby) to which it is a party have been duly
approved by all necessary organizational action of each such Loan Party;

 

 

 

 



 2 

 

 

(b)                this Amendment has been duly executed and delivered by each
Loan Party that is a party hereto and this Amendment is the legally valid and
binding obligation of such Loan Party party hereto, enforceable against such
Loan Party in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability;

 

(c)                the execution, delivery and performance by the Loan Parties
of this Amendment and the other Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Amendment and the other
Loan Documents do not and will not (a) violate (i) any provision of any law or
any governmental rule or regulation applicable to any Loan Party or any of its
Subsidiaries, (ii) any of the Organizational Documents of any Loan Party or any
of its Subsidiaries or (iii) any order, judgment or decree of any court or other
agency of government binding on any Loan Party or any of its Subsidiaries; (b)
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any Contractual Obligation of any Loan Party or
any of its Subsidiaries except to the extent such conflict, breach or default
could not reasonably be expected to have a Material Adverse Effect; (c) result
in or require the creation or imposition of any Lien upon any of the properties
or assets of any Loan Party or any of its Subsidiaries (other than any Liens
created under any of the Loan Documents in favor of the Collateral Agent on
behalf of the Secured Parties); or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of any Loan Party or any of its Subsidiaries, except for
such approvals or consents which have been obtained on or before the Amendment
Effective Date (as defined below) and disclosed in writing to the Lenders and
except for any such approvals or consents the failure of which to obtain will
not have a Material Adverse Effect; and

 

(d)                no Default or Event of Default has occurred and is
continuing.

 

Section 3.          Reaffirmation Loan Parties. Each Loan Party hereby consents
to the amendment of the Existing Credit Agreement effected hereby and confirms
and agrees that, notwithstanding the effectiveness of this Amendment, each Loan
Document to which such Loan Party is a party is, and the obligations of such
Loan Party contained in the Existing Credit Agreement, this Amendment or in any
other Loan Document to which it is a party are, and shall continue to be, in
full force and effect and are hereby ratified and confirmed in all respects, in
each case as amended by this Amendment. For greater certainty and without
limiting the foregoing, each Loan Party hereby confirms that the existing
security interests granted by such Loan Party in favor of the Secured Parties
pursuant to the Loan Documents in the Collateral described therein shall
continue to secure the obligations of the Loan Parties under the Credit
Agreement and the other Loan Documents as and to the extent provided in the Loan
Documents.

 

Section 4.          Amendment Agreement Effectiveness; Conditions Precedent to
Effectiveness. This Amendment shall become effective on the first date (the
“Amendment Effective Date”) when, and only when, each of the applicable
conditions set forth below has been satisfied (or waived) in accordance with the
terms herein:

 

(a)                the Administrative Agent shall have received counterparts of
this Amendment executed and delivered by the Borrower, Holdings, the Revolving
Lenders holding 100% of the Revolving Commitments as of the Amendment Effective
Date, and the Administrative Agent;

 

(b)                the Administrative Agent shall have received fully executed
and delivered Participation Notices from Participating Lenders representing 100%
of the aggregate outstanding principal amount of the Existing Term Loans (other
than the Reallocated Loans);

 

(c)                the Administrative Agent shall have received a certificate of
each Loan Party dated as of the Amendment Effective Date signed by a Responsible
Officer of such Loan Party (i) (A) certifying and attaching the resolutions or
similar consents adopted by such Loan Party on or prior to the Amendment
Effective Date, which authorize such Loan Party to enter into this Amendment,
(B) certifying that the certificate or articles of incorporation or formation
and by-laws or operating (or limited liability company) agreement of such Loan
Party either (x) have not been amended since the Restatement Effective Date or
(y) are attached as an exhibit to such certificate and (C) certifying as to the
incumbency and specimen signature of each officer executing this Amendment and
any related documents on behalf of such Loan Party and (ii) certifying as to the
matters set forth in clauses (e) and (f) below;

 

 

 

 

 

 



 3 

 

 

(d)                (i) all fees and out-of-pocket expenses required to be paid
or reimbursed by Holdings and the Borrower in connection with this Amendment for
which invoices have been presented a reasonable period of time prior to the
Amendment Effective Date shall have been paid or reimbursed and (ii) all accrued
interest and fees in respect of the Existing Term Loans and Revolving Loans
outstanding immediately prior to effectiveness of this Amendment shall have been
paid;

 

(e)                on the Amendment Effective Date, both immediately before and
after giving effect to this Amendment and the incurrence or deemed incurrence by
the Borrower of the Term B-1 Loans thereon, (i) the representations and
warranties contained in the Loan Documents are true and correct in all material
respects on and as of the Amendment Effective Date, before and after giving
effect to this Amendment, as though made on and as of the Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall have been true and correct in
all material respects as of such earlier date and (ii) no Default or Event of
Default shall exist or result therefrom;

 

(f)                 the representations and warranties in Section 2 of this
Amendment shall be true and correct in all material respects as of the Amendment
Effective Date; and

 

(g)                the Lenders shall have received, at least three (3) Business
Days prior to the Amendment Effective Date and to the extent requested in
advance of such three (3) Business Day period, all documentation and other
information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the PATRIOT Act.

 

Section 5.          Prepayment Notice. The Participating Lenders (including,
without limitation, the Fronting Banks) party hereto, which constitute the
Required Lenders, and the Administrative Agent hereby waive the requirement
under Section 2.13(a)(ii) of the Credit Agreement to provide notice to the
Administrative Agent not less than three (3) Business Days prior to the
prepayment of the Existing Term Loans to be made hereunder. It is understood and
agreed that this Amendment shall serve as the notice referred to in Section
2.13(a)(ii) of the Credit Agreement.

 

Section 6.          Effect of Amendment.

 

(a)                On the Amendment Effective Date, upon the satisfaction of the
conditions set forth in Section 4 hereof, the outstanding amount of Existing
Term Loans of each Converting Lender shall be deemed to be exchanged for an
equal outstanding amount of Term B-1 Loans under the Credit Agreement. Such
exchange shall be effected by book entry in such manner, and with such
supporting documentation, as may be reasonably determined by the Administrative
Agent.

 

(b)                On or prior to the Amendment Effective Date, the Lenders
(including Existing Lenders and the Fronting Banks, if applicable) shall sell
and purchase Existing Term Loans, and make and receive payments, in immediately
available funds, among themselves (and the Fronting Banks, if applicable), as
directed by the Lead Arranger, in order to permit the exercise of Section 2.23
of the Existing Credit Agreement. All such sales and purchases shall be deemed
to have been made in compliance with Sections 2.23 and 10.06 of the Existing
Credit Agreement and are hereby ratified and confirmed. The purchases and sales
described in this Section 5(b) shall be effected by book entry in such manner,
and with such supporting documentation, as may be reasonably determined by the
Administrative Agent.

 

(c)                To the extent there exist any Reallocated Loans, the Fronting
Banks shall be deemed to exchange on the Amendment Effective Date such
Reallocated Loans on a cashless settlement basis for an equal aggregate
principal amount of Term B-1 Loans under the Credit Agreement, and promptly
following the Amendment Effective Date (but not later than 30 days following the
Amendment Effective Date) each New Lender and each Converting Lender purchasing
additional Term B-1 Loans shall purchase Term B-1 Loans from the Fronting Banks
as directed by the Lead Arranger in accordance with such Participating Lender’s
Term B-1 Commitment (as allocated by the Lead Arranger). Except to the extent
otherwise agreed by the Fronting Banks, purchases and sales of Term B-1 Loans
shall be made on a ratable basis among the Fronting Banks.

 

 

 

 

 



 4 

 

 

(d)                On the Amendment Effective Date, upon the satisfaction of the
conditions set forth in Section 4 hereof, each Lender waives any compensation
due to it under Section 2.18(b) of the Existing Credit Agreement resulting from
the effectiveness of this Amendment.

 

(e)                On and after the Amendment Effective Date, any Interest
Period in effect with respect to any Eurodollar Rate Loan immediately prior to
the Amendment Effective Date shall continue to be in effect.

 

(f)                 On and after the Amendment Effective Date, each reference to
the Credit Agreement in any Loan Document shall be deemed to be a reference to
the Credit Agreement as amended hereby. Except as expressly provided in this
Amendment, nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, or any other Loan Document in similar or different circumstances. On
and after the Amendment Effective Date, this Amendment shall constitute a “Loan
Document” for all purposes of the Credit Agreement and the other Loan Documents.
On and after the Amendment Effective Date, as used in the Credit Agreement, the
terms “Agreement”, “this Agreement”, “herein”, “hereinafter”, “hereto”,
“hereof’, and words of similar import shall, unless the context otherwise
requires, mean the Credit Agreement as amended by this Amendment.

 

Section 7.          Amendment, Modification and Waiver. This Amendment may not
be amended, modified or waived except as permitted by Section 10.05 of the
Existing Credit Agreement.

 

Section 8.          Entire Agreement. This Amendment constitutes the entire
agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof. This Amendment shall not constitute a novation of any amount
owing under the Existing Credit Agreement and all amounts owing in respect of
principal, interest, fees and other amounts pursuant to the Existing Credit
Agreement and the other Loan Documents shall, to the extent not paid or
exchanged on or prior to the Amendment Effective Date, continue to be owing
under the Credit Agreement or such other Loan Documents until paid in accordance
therewith.

 

Section 9.          Severability. The provisions of Section 10.11 of the
Existing Credit Agreement are hereby incorporated by reference, mutatis
mutandis, as if originally made a part hereof.

 

Section 10.      Counterparts. The provisions of Section 10.19 of the Existing
Credit Agreement are hereby incorporated by reference, mutatis mutandis, as if
originally made a part hereof.

 

Section 11.      Governing Law. THE PROVISIONS OF SECTION 10.14 OF THE EXISTING
CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE, MUTATIS MUTANDIS, AS IF
ORIGINALLY MADE A PART HEREOF.

 

Section 12.      Waiver of Jury Trial; Submission to Jurisdiction. THE
PROVISIONS OF SECTIONS 10.15 AND 10.16 OF THE EXISTING CREDIT AGREEMENT ARE
HEREBY INCORPORATED BY REFERENCE, MUTATIS MUTANDIS, AS IF ORIGINALLY MADE A PART
HEREOF

 

Section 13.      Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

[Remainder of page intentionally left blank]

 

 

 

 



 5 

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Amendment as of the date first set forth
above.

 

RADNET, INC.

 

By:        /s/ Howard G. Berger, M.D.              

Name: Howard G. Berger, M.D.

Title: President

 

 

RADNET MANAGEMENT, INC.

 

By:        /s/ Howard G. Berger, M.D.            

Name: Howard G. Berger, M.D.

Title: President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 



 [Signature Page to Amendment No. 4]
6 

 

 

ADVANCED IMAGING PARTNERS, INC.

ADVANCED NA, LLC

ADVANCED RADIOLOGY, LLC

AMERICAN RADIOLOGY SERVICES LLC

AMERICAN RADIOLOGY SERVICES OF DELAWARE, INC.

BEVERLY RADIOLOGY MEDICAL GROUP, INC.

BREASTLINK MEDICAL GROUP, INC.

COMMUNITY IMAGING PARTNERS, INC.

DELAWARE IMAGING PARTNERS, INC.

DIAGNOSTIC IMAGING SERVICES, INC.

ERAD, INC.

FRI, INC.

FRI II, INC.

HEALTHCARE RHODE ISLAND LLC

IDE IMAGING PARTNERS, INC.

IMAGE MEDICAL CORPORATION

IMAGING ON CALL, LLC

MID ROCKLAND IMAGING PARTNERS, INC.

NEW JERSEY IMAGING PARTNERS, INC.

PACIFIC IMAGING PARTNERS, INC.

PRONET IMAGING MEDICAL GROUP, INC.

QUESTAR IMAGING, INC.

QUESTAR VICTORVILLE, INC.

RADIOLOGIX, INC.

RADIOLOGY ALLIANCE DELIVERY SYSTEM, LLC

RADIOLOGY AND NUCLEAR MEDICINE IMAGING PARTNERS, INC.

RADNET MANAGED IMAGING SERVICES, INC.

RADNET MANAGEMENT I, INC.

RADNET MANAGEMENT II, INC.

RADNET SUB, INC.

RAVEN HOLDINGS U.S., INC.

ROLLING OAKS IMAGING CORPORATION

ROLLING OAKS RADIOLOGY, INC.

SOCAL MR SITE MANAGEMENT, INC.

TREASURE COAST IMAGING PARTNERS, INC.

VALLEY IMAGING PARTNERS, INC.

 

 

By:         /s/ Howard G. Berger, M.D.        

Name: Howard G. Berger, M.D.

Title: President

 

 

 

 

 

 

 



 [Signature Page to Amendment No. 4] 

 

 

 

BEVERLY RADIOLOGY MEDICAL GROUP, III

 

By: Beverly Radiology Medical Group, Inc., its general partner

 

By:         /s/ Howard G. Berger, M.D.        

Name: Howard G. Berger, M.D.

Title: President

 

By: Breastlink Medical Group, Inc., its general partner

 

By:         /s/ Howard G. Berger, M.D.        

Name: Howard G. Berger, M.D.

Title: President

 

By: ProNet Imaging Medical Group, Inc., its general partner

 

By:         /s/ Howard G. Berger, M.D.        

Name: Howard G. Berger, M.D.

Title: Co-President

 

 

DIAGNOSTIC VILLAGE, LLC

 

By: RadNet Management, Inc., its manager

 

By:         /s/ Howard G. Berger, M.D.        

Name: Howard G. Berger, M.D.

Title: President

 

 

HEALTH DIAGNOSTICS OF NEW JERSEY, L.L.C.

 

By: New Jersey Imaging Partners, Inc., its sole member

 

By:         /s/ Howard G. Berger, M.D.        

Name: Howard G. Berger, M.D.

Title: President

 

 

RADAR MEDICAL SYSTEMS, L.L.C.

 

By: Image Medical Corporation., its manager

 

By:         /s/ Howard G. Berger, M.D.        

Name: Howard G. Berger, M.D.

Title: President

 

 

 

 

 

 



 [Signature Page to Amendment No. 4]
7 

 

 

Barclays Bank PLC,
as Administrative Agent, Issuing Bank and Swing Line Lender

 

By:         /s/ Craig J. Malloy                       

Name: Craig J. Malloy

Title: Director

 

 

 

HEALTHCARE FINANCIAL SOLUTIONS, LLC,
as a Revolving Lender

 

By:         /s/ Scott Clark                            

Name: Scott Clark

Title: Duly Authorized Signatory

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Revolving Lender

 

By:         /s/ Nupur Kumar                       

Name: Nupur Kumar

Title: Authorized Signatory

 

By:         /s/ Warren Van Heyst              

Name: Warren Van Heyst

Title: Authorized Signatory

 

 

 

suntrust bank,
as a Revolving Lender

 

By:         /s/ Philip VanFossan                

Name: Philip VanFossan

Title: Vice President

 

 

 

ROYAL BANK OF CANADA,
as a Revolving Lender

 

By:         /s/ Steven Bachman                

Name: Steven Bachman

Title: Authorized Signatory

 

 

 

 

 

 



 [Signature Page to Amendment No. 4]
8 

 

EXHIBIT A

Form of Participation Notice

 

Date: January [__], 2017

 

Barclays Bank PLC,
as Administrative Agent (as defined in the Amendment)
745 Seventh Ave.

New York, NY 10019

 

Attention: Adriana Rambaran

Telephone: 646-453-2834

Email: Radnetjan17@lendamend.com

 

RadNet, Inc.
Participation Notice

 

Ladies and Gentlemen:

 

Reference is made to Amendment No. 4 to Credit and Guaranty Agreement (the
“Amendment”) which amends that certain Amended and Restated Credit and Guaranty
Agreement, dated as of July 1, 2016 (as amended by the Amendment and as
otherwise may be amended, restated, amended and restated, supplemented or
modified from time to time, the “Credit Agreement”), among RadNet Management,
Inc. (“Borrower”), RadNet, Inc. (“Holdings”), the Guarantors party thereto, the
Lenders from time to time party thereto, and Barclays Bank PLC, as
administrative agent and collateral agent (in such capacity, the “Administrative
Agent”). Unless otherwise specified herein, capitalized terms used but not
defined herein are used as defined in the Amendment.

 

By delivery of this Participation Notice, each of the undersigned (each a
“Participating Lender”), hereby irrevocably consents to the Amendment and the
amendment of the Credit Agreement contemplated thereby and (check as
applicable):

 

For Existing Lenders:

 

☐Cashless Settlement Option. Hereby elects, upon the Amendment Effective Date,
to exchange all outstanding amounts of Existing Term Loans of such Participating
Lender (or such lesser amount as may be allocated by the Lead Arranger) for an
equal outstanding amount of Term B-1 Loans under the Credit Agreement on a
cashless basis.

 

Legal Name of Participating Lender Entire Amount of Existing Term Loans  

$

 

☐Cash Settlement Option. Hereby elects, upon the Amendment Effective Date, to
have all outstanding amounts of Existing Term Loans repaid or purchased and
agrees to promptly (but in any event, on or prior to the date that is 30 days
following the Amendment No. 4 Effective Date) purchase Term B-1 Loans in the
amount set forth below (or such lesser amount as may be allocated by the Lead
Arranger).

 

Legal Name of Participating Lender Entire Amount of Existing Term Loans / Term
B-1 Loans Purchased  

$

 

- Signature Page Follows -

 

 

 

 

 

 

 



 [Radnet Participation Notice]
9 

 

EXHIBIT A

Form of Participation Notice

 

 

Very truly yours,

 

 

 

____________________________,

 

By: _____________________________

Name:

Title:

 

 



By:* _____________________________

Name:

Title:

 



 

 

 

 

 

 

 

 

 

 

 

 

________________________

* If a second signature is needed.

 

 

 



 [Radnet Participation Notice]
10 

